                                                USDCSDNY
                                                DOCUMENT
UNITED STATES DISTRICT COURT                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                   DOC #: _ __µ~-d-tr.--
-------------------------------------x
RAFAEL ANTONIO GARAVITO-GARCIA,                 DATE FTI.ED:

                Petitioner,                   17-cv-5798 (JSR) (SLC)

          -v-                                   12-cr-839-1 (JSR)

                                                      ORDER
UNITED STATES OF AMERICA,

               Respondent.
-------------------------------------x

JED S. RAKOFF, U.S.D.J.

     On November 13, 2019, the Honorable Sarah L. Cave, United

States Magistrate Judge, issued a Report and Recommendation in

the above-captioned matter recommending that petitioner Rafael

Antonio Garavito-Garcia's (1) motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255     (the "Habeas

Motion") and (2) subsequent motions to amend the Habeas Motion

be both denied. Petitioner has failed to file any objection to

the Report and Recommendation, and, for that reason alone, has

waived any right to review by this Court. See Thomas v. Arn, 474

U.S. 140, 147-48 (1985); Mario v. P   &   C Food Markets, Inc., 313

F.3d 758, 766 (2d Cir. 2002); Spence v. Superintendent, Great

Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000). In

abundance of caution, the Court has reviewed the underlying

record de novo and finds itself in complete agreement with

Magistrate Judge Cave's Report and Recommendation.
     Accordingly, the Court hereby adopts the Report and

Recommendation, and, for the reasons therein, dismisses the

petition with prejudice. In addition, because petitioner has not

made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue. See 28

U.S.C. § 2253. Moreover, the Court certifies that any appeal

from this Order would not be taken in good faith, as

petitioner's claim lacks any arguable basis in law or fact, and

therefore permission to proceed in forma pauperis is also

denied. See 28 U.S.C. § 1915(a) (3); see also Seimon v. Emigrant

Savs. Bank (In re Seimon), 421 F.3d 167, 169 (2d Cir. 2005). The

Clerk to enter judgment.

     SO ORDERED.



Dated:    New York, NY
          December JC,, 2019
